DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall (WO 2016/060851).
As best depicted in Figure 1, Randall is directed to a tire construction comprising a carcass 140, a bead core 125, a bead filler 130, an innerliner 180, a belt layer 155, and a pair of sidewalls 115.  Randall further teaches the inclusion of an electronic device 105 (e.g. RFID tag), wherein said device can be affixed to the innerliner, the carcass, or a bead portion, including any bead portion component (Paragraph 35).  This language is seen to anticipate “a peripheral region of a bead core” (bead core is component of bead portion).
With respect to claim 2, “any bead portion component” is seen to anticipate regions defined by the claimed invention.
As to claim 3, Randall suggests the use of multiple electronic devices (Paragraph 29).  
Regarding claim 6, Randall specifically identifies arrangements axially inward of a carcass ply (Paragraph 28) and generally teaches the placement of electronic devices to any “bead .          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall.
As detailed above, Randall is directed to a tire construction comprising at least one electronic device or RFID tag.  Paragraph 28 states that said device can be positioned between “any two layers of the tire” and Paragraph 35 states that the device may be affixed to any bead portion component.  Randall, however, fails to specifically teach the claimed arrangement.  In such an instance, bead reinforcing layer 165 can be broadly viewed a chafer and one having ordinary skill in the art at the time of the invention would have found it obvious to arrange a device between the carcass and the chafer given the general teaching detailed above.  It is emphasized that the chafer and the carcass represent “any two layers” in a “bead portion”.         
	With respect to claim 5, an innerliner and a chafer represent “any two layers” in a “bead portion”.
	Regarding claim 6, one of ordinary skill in the art at the time of the invention would have found the claimed arrangement obvious in view of the general disclosure to affix said 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 14, 2021